Jordan, Justice.
This is an appeal by the husband from a judgment granting divorce to both parties and awarding custody of a minor child to the wife.
There are several enumerations of error but the main thrust of the appeal is that the trial court "erred in hearing and determining the issues without the intervention of a jury, notwithstanding the appellant’s demand for a jury trial.”
After a complete review of the record and transcript, we firmly conclude that there was no issue of fact as to the marriage being irretrievably broken. We find no error in the granting of a divorce to both parties on this issue, after a hearing, and without the intervention of a jury, and the award of custody of the child to the wife. Dickson v. Dickson, 238 Ga. 672 (235 SE2d 479) (1977).

Judgment affirmed.


All the Justices concur.

Elsie Higgs Griner, J. Laddie Boatright, for appellant.
Alexander, Vann & Lilly, Charles H. Watt, III, for appellee.